FILED
                            NOT FOR PUBLICATION                             MAR 18 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10329

               Plaintiff - Appellee,             D.C. No. 2:13-cr-00402-KJD

  v.
                                                 MEMORANDUM*
JOSE ESPINOZA-VENTURA, a.k.a.
Alfredo Ernesto-Ramirez, a.k.a. Jesus Jose
Tobar,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Kent J. Dawson, District Judge, Presiding

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Jose Espinoza-Ventura appeals from the district court’s judgment and

challenges the 24-month sentence imposed following his guilty-plea conviction for



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
being a deported alien found unlawfully in the United States, in violation of 8

U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Espinoza-Ventura contends that his sentence is substantively unreasonable

in light of the staleness of his prior conviction and his cultural assimilation. The

district court did not abuse its discretion in imposing Espinoza-Ventura’s sentence.

See Gall v. United States, 552 U.S. 38, 51 (2007). The 24-month sentence at the

bottom of the Guidelines range is substantively reasonable in light of the 18 U.S.C.

§ 3553(a) sentencing factors and the totality of the circumstances. See Gall, 552
U.S. at 51; see also United States v. Burgos-Ortega , 2015 WL 468186, at *8 (9th

Cir. Feb. 5, 2015) (noting that the defendant’s staleness argument “was taken into

account under the post-Amezcua-Vasquez Guidelines amendment reducing the

increase for a prior felony not scored from 16 to 12”).

      AFFIRMED.




                                           2                                    14-10329